DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14 and 18 of U.S. Patent No. 10891735. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims are not identical the scope of the claims is encompassed in the previously patented claim limitations (claims 9-20) or have features which are shown to be understood and known in the art (claims 1-8, spectral vs spatial resolution) and are used interchangeably in the description of the design while further being supported and understood and obvious within the scope of the design through the processing shown in additional dependent claims.
Claim 1 is encompassed by claims 1 and 6 of the ‘735 patent
Claim 2 is encompassed by claim 1 of the ‘735 patent
Claim 3 is encompassed by claim 5 of the ‘735 patent
Claim 4 is encompassed by claim 1 of the ‘735 patent
Claim 5 is encompassed by claim 1 of the ‘735 patent
Claim 6 is encompassed by claim 2 of the ‘735 patent
Claim 7 is encompassed by claim 3 of the ‘735 patent
Claim 8 is encompassed by claim 4 of the ‘735 patent
Claim 9 is encompassed by claim 1 of the ‘735 patent
Claim 10 is encompassed by claim 1 of the ‘735 patent
Claim 11 is encompassed by claim 5 of the ‘735 patent
Claim 12 is encompassed by claim 1 of the ‘735 patent
Claim 13 is encompassed by claim 1 of the ‘735 patent
Claim 14 is encompassed by claim 2 of the ‘735 patent
Claim 15 is encompassed by claim 3 of the ‘735 patent
Claim 16 is encompassed by claim 4 of the ‘735 patent
Claim 17 is encompassed by claim 14 of the ‘735 patent
Claim 18 is encompassed by claim 14 of the ‘735 patent
Claim 19 is encompassed by claim 18 of the ‘735 patent
Claim 20 is encompassed by claim 14 of the ‘735 patent

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 12, 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan (US Pub 20210118097).
Re claim 9, Guan discloses a method implemented using one or more processors (Paragraphs 28-30, 119-120, 122), comprising: 
obtaining a first temporal sequence of high-elevation digital images (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502), wherein the first temporal sequence of high-elevation digital images capture a geographic area (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502) at a first temporal frequency (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502) and at a first spatial resolution (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502); 
obtaining a second temporal sequence of high-elevation digital images (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502), wherein the second temporal sequence of high-elevation digital images capture the geographic area (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘Landsat’; 
based on a low-resolution reference digital image selected from the first temporal sequence (Paragraphs 33-35, 39, 61-62, 84-86, 99-102; Figure 12 Modis-Landsat fusion; Figure 15 element 1508), generating a synthetic high-elevation digital image of the geographic area at the second spatial resolution (Paragraphs 33-35, 39, 61-62, 84-86, 99-102; Figure 12 Modis-Landsat fusion; Figure 15 element 1508), wherein the synthetic high-elevation digital image corresponds temporally (Paragraphs 33-35, 39, 61-62, 84-86, 99-102; Figure 12 Modis-Landsat fusion; Figure 15 element 1508) with the low-resolution reference digital image (Paragraphs 33-35, 39, 61-62, 84-86, 99-102; Figure 12 Modis-Landsat fusion; Figure 15 element 1508), and 
wherein the synthetic high-elevation digital image (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) is generated based on a deviation of ground truth data (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) forming the low-resolution reference digital image (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) from data interpolated from the first temporal sequence of high-elevation digital images (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506).


obtaining a first temporal sequence of high-elevation digital images (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502), wherein the first temporal sequence of high-elevation digital images capture a geographic area (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502) at a first temporal frequency (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502) and at a first spectral resolution (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502); 
obtaining a second temporal sequence of high-elevation digital images (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502), wherein the second temporal sequence of high-elevation digital images capture the geographic area (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502) at a second temporal frequency that is less than the first temporal frequency (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502), and at a second spectral resolution that is greater than the first spectral resolution (Paragraphs 4-5, 33-35, 61-62, 77, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502); and 
based on a low-resolution reference digital image selected from the first temporal sequence (Paragraphs 33-35, 39, 61-62, 84-86, 99-102; Figure 12 Modis-Landsat fusion; Figure 15 element 1508), generating a synthetic high-elevation digital image of the geographic area at the second spectral resolution (Paragraphs 33-35, 39, 61-62, 84-
wherein the synthetic high-elevation digital image (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) is generated based on a deviation of ground truth data (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) forming the low-resolution reference digital image (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) from data interpolated from the first temporal sequence of high-elevation digital images (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506).

Re claim 12, Guan discloses the method of claim 9, and further discloses comprising generating a mapping (Paragraphs 61-62, 75, 77, 85-87, 103) of the pixels of the high-elevation digital images of the second temporal sequence (Paragraphs 61-62, 75, 77, 85-87, 103) to respective sub-pixels of the first temporal sequence (Paragraphs 61-62, 67-69, 75, 77, 85-87, 103).

Re claim 4, Guan discloses the method of claim 1, and further discloses further comprising generating a mapping (Paragraphs 61-62, 75, 77, 85-87, 103) of the pixels of the high-elevation digital images of the second temporal sequence (Paragraphs 61-

Re claim 13, Guan discloses the method of claim 12, and further discloses wherein the mapping is based on spatial alignment at least some of the pixels (Paragraphs 61-63, 75, 77, 84-87, 99-103) of the second temporal sequence (Paragraphs 61-63, 75, 77, 84-87, 99-103) that depict a portion of the geographic area with at least some of the respective sub-pixels (Paragraphs 61-63, 75, 77, 84-87, 99-103) of the first temporal sequence (Paragraphs 61-63, 75, 77, 84-87, 99-103) that depict the same portion of the geographic area (Paragraphs 61-63, 75, 77, 84-87, 99-103).

Re claim 5, Guan discloses the method of claim 4, and further discloses wherein the mapping is based on spatial alignment at least some of the pixels (Paragraphs 61-63, 75, 77, 84-87, 99-103) of the second temporal sequence(Paragraphs 61-63, 75, 77, 84-87, 99-103)  that depict a portion of the geographic area with at least some of the respective sub-pixels (Paragraphs 61-63, 75, 77, 84-87, 99-103) of the first temporal sequence (Paragraphs 61-63, 75, 77, 84-87, 99-103) that depict the same portion of the geographic area (Paragraphs 61-63, 75, 77, 84-87, 99-103).

Re claim 17, Guan discloses a system comprising one or more processors (Paragraphs 28-30, 119-120, 122) and memory storing instructions (Paragraphs 28-30, 117-124) that, in response to execution of the instructions by the one or more 
obtain a first temporal sequence of high-elevation digital images (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502), wherein the first temporal sequence of high-elevation digital images capture a geographic area(Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502)  at a first temporal frequency (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502) and at a first spatial resolution (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘MODIS’, Figure 15 element 1502); 
obtain a second temporal sequence of high-elevation digital images (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502), wherein the second temporal sequence of high-elevation digital images capture the geographic area (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502) at a second - 36 -Attorney Docket No. ZU236-21035 temporal frequency that is less than the first temporal frequency (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502), and at a second spatial resolution that is greater than the first spatial resolution (Paragraphs 4-5, 33-35, 61-62, 82-84, 99-102; Figure 12 ‘Landsat’; Figure 15 element 1502); and 
based on a low-resolution reference digital image selected from the first temporal sequence (Paragraphs 33-35, 39, 61-62, 84-86, 99-102; Figure 12 Modis-Landsat fusion; Figure 15 element 1508), generate a synthetic high-elevation digital image of the geographic area at the second spatial resolution (Paragraphs 33-35, 39, 61-62, 84-86, 
wherein the synthetic high-elevation digital image (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) is generated based on a deviation of ground truth data (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) forming the low-resolution reference digital image (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506) from data interpolated from the first temporal sequence of high-elevation digital images (Paragraphs 33-35, 39, 61-63, 67-69, 84-86, 99-102; Figure 15 elements 1504/1506).

Re claim 20, Guan discloses the system of claim 17, and further discloses comprising instructions to generate a mapping of the pixels (Paragraphs 61-62, 67-69, 75, 77, 85-87, 103) of the high-elevation digital images (Paragraphs 61-62, 67-69, 75, 77, 85-87, 103) of the second temporal sequence (Paragraphs 61-62, 67-69, 75, 77, 85-87, 103) to respective sub- pixels (Paragraphs 61-62, 67-69, 75, 77, 85-87, 103) of the first temporal sequence (Paragraphs 61-62, 67-69, 75, 77, 85-87, 103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan as applied to claims 1 and 9 above, and further in view of Zhang (NPL “An Evaluation of monthly inpervious surface dynamics by fusing Landsat and MODIS time series in the Pearl River Delta, China, from 2000 to 2015”, see IDS).
Re claim 14, Guan discloses the method of claim 9, and further discloses wherein the method further includes: identifying  (Paragraphs 51, 91, 114), across the high-elevation digital images of the second temporal sequence (Paragraphs 51, 91, 114), a plurality of pixel clusters of the second temporal sequence (Paragraphs 51, 91, 
This design is however disclosed by Zhang.  Zhang discloses wherein the data interpolated from the second temporal sequence comprises one or more centroids calculated from one or more of the pixel clusters (Sections 3.4 and 3.5; Page 113 Last Paragraph in the left column, last paragraph in the right column).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Guan to incorporate the detail in the cluster calculations as shown in Zhang as the determination and processing application of center or centroid values would be well known and understood in the scope of the cluster processing and thus yield expected and reliable results in the application for the pixel cluster processing as disclosed.

Re claim 6; Guan discloses the method of claim 1, wherein the method further includes: identifying (Paragraphs 51, 91, 114), across the high-elevation digital images of the second temporal sequence (Paragraphs 51, 91, 114), a plurality of pixel clusters of the second temporal sequence (Paragraphs 51, 91, 114), wherein each pixel cluster of the plurality of pixel clusters comprises pixels with comparable spectral-temporal traces (Paragraphs 51, 91, 114) across the second temporal sequence of high-elevation 
This design is however disclosed by Zhang.  Zhang discloses wherein the data interpolated from the second temporal sequence comprises one or more centroids calculated from one or more of the pixel clusters (Sections 3.4 and 3.5; Page 113 Last Paragraph in the left column, last paragraph in the right column).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Guan to incorporate the detail in the cluster calculations as shown in Zhang as the determination and processing application of center or centroid values would be well known and understood in the scope of the cluster processing and thus yield expected and reliable results in the application for the pixel cluster processing as disclosed.

Re claim 15; the combined disclosure of Guan and Zhang as a whole disclose the method of claim 14, Guan further discloses wherein the identifying includes performing K-means clustering (Paragraphs 51, 91, 114) on the pixels of the second temporal sequence of high-elevation digital images (Paragraphs 51, 91, 114).

Re claim 7; the combined disclosure of Guan and Zhang as a whole disclose the method of claim 6, Guan further discloses wherein the identifying includes performing K-means clustering (Paragraphs 51, 91, 114) on the pixels of the second temporal sequence of high-elevation digital images (Paragraphs 51, 91, 114).

Re claim 16; the combined disclosure of Guan and Zhang as a whole disclose the method of claim 14, Zhang further discloses wherein each sub-band value of each synthetic pixel of the synthetic high-elevation digital image is calculated based on a deviation (Sections 3.4 and 3.5; Page 113 Last Paragraph in the left column, last paragraph in the right column) of that pixel from a centroid of a pixel cluster that contains that pixel (Sections 3.4 and 3.5; Page 113 Last Paragraph in the left column, last paragraph in the right column).

Re claim 8; the combined disclosure of Guan and Zhang as a whole disclose the method of claim 7, Zhang further discloses wherein each sub-band value of each synthetic pixel of the synthetic high-elevation digital image is calculated based on a deviation (Sections 3.4 and 3.5; Page 113 Last Paragraph in the left column, last paragraph in the right column) of that pixel from a centroid of a pixel cluster that contains that pixel (Sections 3.4 and 3.5; Page 113 Last Paragraph in the left column, last paragraph in the right column).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631